Citation Nr: 0930997	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, 
to include claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.

In his substantive appeal received in July 2006, the Veteran 
had requested a Board hearing to be held in Washington D.C.  
However, prior to that hearing which was scheduled for 
January 2007, the Veteran elected to cancel the hearing 
request; instead requesting that his representative be 
permitted to present arguments on his behalf.  The file 
contains a brief on appeal dated in July 2009 prepared by the 
Veteran's representative.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed that he was exposed to Agent Orange 
or other herbicides while there; pancreatic cancer is not on 
the list of diseases presumptively associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).

2.  Pancreatic cancer was diagnosed and treated in 1997, many 
years after the Veteran's discharge from service, and is 
unrelated to presumptive in-service exposure to Agent Orange 
or to any other incident of service.

3.  Pancreatic cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(i).  

4.  There is no evidence of any exposure to radiation in 
service and the clinical evidence contains no indication that 
a post-service diagnosis of pancreatic cancer is in any way 
was attributable to exposure to ionizing radiation in 
service.

5.  Diabetes mellitus is a disease presumptively associated 
with exposure to certain herbicide agents enumerated under 38 
C.F.R. § 3.309(e).

6.  Diabetes mellitus first developed many years after the 
Veteran's discharge from service as a result of non service-
connected pancreatic cancer and not as a result of 
presumptive in-service exposure to herbicides; nor is 
diabetes otherwise etiologically linked to the Veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  Pancreatic cancer was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service - including due to herbicide/Agent Orange 
exposure or radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.313 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service - including due to herbicide/Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include an 
explanation of how a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in July 2005, wherein the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration. With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA

The Veteran was not specifically provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date as was discussed in the Dingess case.  
Despite the inadequate notice provided to the Veteran on 
these latter two elements, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
As the Board concludes that the preponderance of the evidence 
is against the Veteran's service connection claims, any 
questions as to the disability rating and effective date to 
be assigned are rendered moot.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records.  Statements and 
argument from the Veteran and his representative are also on 
file.  

In a brief presented in July 2009, the Veteran's 
representative raised several matters, suggesting that the 
record had not been fully developed.  Specifically, the 
representative requested that an opinion be obtained 
addressing whether diabetes led to the pancreatic condition 
and inquired as to why the Veteran's past surgical and 
medical records had not been obtained.  With respect to the 
first concern, the file contains a private medical statement 
from the Veteran's treating physician, Dr. P.W., addressing 
the causal relationship between pancreatic cancer and 
diabetes.  With respect to the second concern, the Veteran 
indicated that he had received treatment for his claimed 
service connected conditions from VA and Dr. P.W.  The 
available VA records have been obtained and associated with 
the file.  In July 2005, VA issued correspondence to Dr. P. 
W., requesting the Veteran's pertinent medical records.  A 
response received indicated that no records for the Veteran 
could be located, either current or in inactive storage.  
However, of record is a medical statement of Dr. P. W. issued 
in October 1997, as aforementioned.  Accordingly, the record 
has been developed to the fullest extent possible.  

A VA examination was not furnished in this case.  The Board 
finds that a Remand is not required and there is no duty on 
the part of VA to provide a medical examination in this case 
or request a nexus opinion, because as discussed in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder claimed, and further 
substantiating evidence suggestive of a linkage between his 
period of active service and the currently claimed disorders.  
The Veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that the Veteran has either 
pancreatic cancer or diabetes that is related to his period 
of service, including under the any applicable presumptive 
provisions.  Given these matters of record, there has been no 
competent evidence presented indicating that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim and that under 
such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing or 
available evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claims. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).




Factual Background

The Veteran filed original service connection claims for 
pancreatic cancer and diabetes mellitus Type 2 (diabetes) in 
June 2005, indicating that these conditions had been treated 
by Dr. P.W. in 1997, and by VA.  

The service treatment records (STRs) are entirely negative 
for any indications or diagnoses of pancreatic cancer or 
diabetes.  

In July 2005, VA issued correspondence to Dr. P. W., 
requesting the Veteran's pertinent medical records.  A 
response received indicated that no records for the Veteran 
could be located, either current or in inactive storage.  
However, of record is a medical statement of Dr. P. W. issued 
in October 1997 indicating that he had been treating the 
Veteran for conditions eventually leading to pancreatic 
surgery for an insulin-producing tumor, following which the 
Veteran developed insulin-dependent diabetes.  

The file also contains VA medical records dated in 2004.  An 
entry dated in March 2004 notes a history of diabetes on 
insulin, induced by pancreatectomy.  An August 2004 record 
indicates that the Veteran developed insulin dependent 
diabetes mellitus (IDDM) following a pancreatectomy in 1997.  
It was explained that apparently, the Veteran had a 
pancreatic tumor and insulinoma, causing recurrent 
hypoglycemic episodes.  

Applicable Law and Analysis

The Veteran is seeking entitlement to service connection for 
pancreatic cancer and for diabetes.  His primarily contention 
is that service connection is warranted for these conditions 
as a result of inservice exposure to herbicide agents 
(including Agent Orange).  The evidence reflects that the 
Veteran served in the Republic of Vietnam from February 1967 
to February 1968 and accordingly, as will be further 
explained herein, in-service exposure to herbicides, 
including Agent Orange, is presumed.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including diabetes 
mellitus and malignant tumors, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in section 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The term "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d)(1).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e). Additionally, the 
Secretary of VA has determined that a positive association 
does not exist between other nonspecified diseases and 
herbicide exposure.  See 72 Fed. Reg. 32,395-32,407 (June 12, 
2007).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102. The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

	A.  Pancreatic Cancer

The Veteran contends that his pancreatic cancer is due to his 
military service and, in particular, to exposure to Agent 
Orange sustained while serving in Vietnam.

For the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim under all potentially applicable theories of 
entitlement to service connection.

First, the Board finds no basis to grant the claim under the 
theory that the Veteran's pancreatic cancer, which was 
treated in 1997, was somehow caused by exposure to herbicides 
(in particular, Agent Orange) while stationed in Vietnam.  
The Veteran's DD Form 214 form and service personnel records 
reflect that he served in the Republic of Vietnam during the 
Vietnam era.  Hence, pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii), he is presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
absent any evidence to the contrary.  Pancreatic cancer, 
however, is not included among those disabilities for which 
service connection may be presumed based on such exposure.  
38 C.F.R. § 3.309(e).  

Specifically, NAS issued a report, entitled "Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam," 
on July 27, 1993, and assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer, and rectal 
cancer) to the category labeled limited/suggestive evidence 
of no association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure. NAS has continually 
reviewed new and credible studies concerning the above 
referenced conditions as late as 2003. It has consistently 
concluded that there was no new evidence to change the 
previous determination that there was limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal cancers.  Taking account of the available 
evidence and NAS analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and pancreatic cancer outweighs the credible 
evidence for such an association, and has determined that a 
positive association does not exist.  See Fed. Reg. 68, Fed. 
Reg. 27, 630, 27, 639-27, 640 (May 20, 2003).  

Accordingly, as pancreatic cancer is not listed as one of the 
presumptive disorders under 38 C.F.R. § 3.309(e), service 
connection on the basis of Agent Orange exposure is not 
warranted in this case.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

Second, the Board finds that service connection for 
pancreatic cancer also is not warranted on a direct 
incurrence basis or on a presumptive basis during the one-
year period after service.  There is no evidence that the 
Veteran had pancreatic cancer during service.  The STRs 
provide highly probative evidence against his claim under a 
direct theory of service connection.  Struck v. Brown, 9 Vet. 
App. 145 (1996).  Similarly, post-service, pancreatic cancer 
was neither diagnosed, nor did symptoms manifest to a degree 
of 10 percent disabling, during the Veteran's first post-
service year.  A chronic disease need not be diagnosed during 
the presumptive period under 38 C.F.R. § 3.307(c), but if 
not, there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In this case, there is no indication of 
pancreatic cancer until 1997.

According to medical evidence on file, pancreatic cancer was 
diagnosed and treated in 1997, almost 20 years after 
discharge from service.  This long gap between the Veteran's 
separation from active duty and the onset of pancreatic 
cancer provides highly probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  Moreover, this 
evidence supports a conclusion that neither chronicity nor 
continuity of symptomatology since service is established.  
38 C.F.R. § 3.303(b) (2008).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, 
no such etiological nexus is established by competent 
evidence.  The Veteran is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause or etiology of 
his claimed disability as this requires medical knowledge, 
which, the Veteran has not been shown to have.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Accordingly, the Veteran's 
own opinions as to the etiology of his pancreatic cancer are 
of no probative value.  Essentially, there has been no 
competent medical evidence or opinion offered which 
establishes or even suggests that pancreatic cancer diagnosed 
post-service, is in any way etiologically related to service, 
to include herbicide/Agent Orange exposure presumptively 
sustained therein.  As such, service connection based on 
direct service incurrence is not warranted.

In his substantive appeal the Veteran referenced the 
provisions of 38 C.F.R. § 3.311, maintaining that this 
regulation was not properly applied.  Although no specific 
arguments have been offered regarding this theory of 
entitlement, for the sake of completeness, the Board will 
address the theory that pancreatic cancer is attributable to 
the exposure to ionizing radiation in service.  

Governing regulations provide that pancreatic cancer is a 
radiogenic disease which may be induced by ionizing 
radiation.  38 C.F.R. §§ 3.309(d), 3.311(b)(2).  Upon an 
initial review of a claim for service connection, when it is 
determined: (i) that a veteran was exposed to ionizing 
radiation as the result of participation in activities 
involving radiation, and (ii) the veteran subsequently 
developed a radiogenic disease and (iii) such disease first 
became manifest within the first period specified in 
governing regulation; before its adjudication the claim will 
be referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).  Pancreatic cancer 
must have become manifest five years or more after exposure.  
38 C.F.R. § 3.311(b)(5).  If, however, any of these 
requirements are not met, it shall not be determined that the 
disease had resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b)(1).

In this case, pancreatic cancer did manifest more than 5 
years after service.  However, the Veteran's STRs do not 
reflect that that he sustained any exposure to ionizing 
radiation as the result of participation in activities 
involving radiation while in service and do not reflect that 
he was issued a film badge.  In addition, the Board notes 
that his DD Form 214 shows that his military occupational 
specialty (MOS) was chef/cook, an MOS not generally 
associated with radiation exposure.  Moreover, the Veteran 
himself has made no specific contentions, nor provided any 
information even suggesting that he was actually exposed to 
radiation is service.  In fact, on his compensation claim 
form filed in June 2005, he denied being exposed to ionizing 
radiation.  Finally, none of the clinical evidence on file 
documents any exposure to radiation in service or has in any 
way etiologically linked the post-service diagnosis of 
pancreatic cancer to radiation exposure.  The Board therefore 
finds that this theory of entitlement is implausible and that 
service connection based on radiation exposure is therefore 
not in order.

Accordingly, the Board finds that the preponderance of the 
evidence is against the service-connection claim for 
pancreatic cancer, on either a direct or presumptive basis.  
Accordingly, there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	B.  Diabetes Mellitus

The Veteran and his representative also assert service 
connection is warranted for diabetes, primarily claimed as 
due to exposure to herbicides, including Agent Orange, in 
service.  

As already established, pursuant to 38 C.F.R. § 
3.307(a)(6)(iii) the Veteran is presumed to have been exposed 
to herbicides during his Vietnam service.  In addition, 
diabetes mellitus is one of the listed diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  
However, presumptive service connection for diabetes mellitus 
as a result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(e).

In this case the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are not satisfied.  The medical evidence 
clearly establishes that the Veteran developed pancreatic 
cancer prior to developing diabetes mellitus and also clearly 
reflects that diabetes mellitus was caused by the Veteran's 
pancreatitis.  The evidence supporting this finding includes 
the October 1997 medical statement of Dr. P.W., indicating 
that he had been treating the Veteran for conditions 
eventually leading to pancreatic surgery for an insulin-
producing tumor, following which the Veteran developed 
insulin-dependent diabetes.  VA records dated in 2004 also 
indicate that the Veteran developed NIDD following a 
pancreatectomy in 1997.  There is no contrary medical opinion 
of record and the Veteran has not provided any probative 
evidence to rebut this evidence or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

Based on the above, the Board finds that the most credible 
evidence reveals that the Veteran's diabetes mellitus was 
caused by pancreatic cancer and therefore, the presumption of 
service connection based on exposure to Agent Orange has been 
rebutted.  38 C.F.R. § 3.307(d).  As such service connection 
is not warranted under this theory of entitlement.

The Board also notes that diabetes mellitus is one of the 
chronic diseases for which presumptive service connection may 
be appropriate when such develops within a year of discharge 
from service.  38 C.F.R. § 3.309(a).  However, the record 
does not show, and the Veteran does not claim, that diabetes 
developed during service or within a year of discharge of 
service.  The clinical evidence reflects that diabetes was 
diagnosed in approximately 1997.  Consequently, the Veteran 
is not entitled to service connection for diabetes mellitus 
on a presumptive basis based on diabetes mellitus being a 
chronic disease.

This long gap between the Veteran's separation from active 
duty and the onset of diabetes in 1997, almost 20 years after 
his discharge from service, provides highly probative 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Moreover, this evidence supports a 
conclusion that neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, 
no such etiological nexus is established by the evidence.  In 
fact, as stated previously, competent medical evidence on 
file including a 1997 medical statement of Dr. P. W. and VA 
medical records, definitively associated diabetes with 
pancreatic cancer, describing it as a condition incurred 
subsequent to and as a result of pancreatic cancer.  Again, 
there is no contrary medical opinion of record and the 
Veteran has not provided any probative evidence to rebut this 
evidence or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause or etiology of his 
claimed disability as this requires medical knowledge, which, 
the Veteran has not been shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Accordingly, the Veteran's own 
opinions as to the etiology of his diabetes are of no 
probative value.  Essentially, there has been no competent 
medical evidence or opinion offered which establishes or even 
suggests that diabetes diagnosed post-service is in any way 
etiologically related to service, to include herbicide/Agent 
Orange exposure presumptively sustained therein.  As such, 
service connection based on direct service incurrence is not 
warranted.

In closing, the Board notes that service-connection is not in 
effect for any condition including pancreatic cancer as 
reflected herein; as such there is no basis for considering 
service connection based on the theory of secondary 
entitlement.  38 C.F.R. § 3.310.

Accordingly, the Board finds that the preponderance of the 
evidence is against the service-connection claim for 
diabetes, on either a direct or presumptive basis.  
Accordingly, there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for pancreatic cancer is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


